Citation Nr: 0935586	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-36 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active military service from September 1969 
to March 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The Veteran provided testimony before the undersigned 
Veteran's Law Judge (VLJ) in May 2005.  

An August 2005 Board decision determined that new and 
material evidence to reopen the Veteran's claim for service 
connection for PTSD had not been presented.  The Veteran 
appealed the August 2005 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  By an Order 
dated May 4, 2007, the Court granted a Joint Motion to remand 
the issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for PTSD.  That Order served to vacate the Board's 
August 2005 decision.

This case was most recently before the Board in October 2007, 
wherein the Board, in order to comply with the Joint Motion, 
remanded the Veteran's petition to reopen his previously 
denied claim of entitlement to service connection for PTSD 
for additional development and due process consideration in 
order to comply with the Court's Order.  The case has been 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  In a January 1993 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
PTSD; a November 1998 Board decision affirmed the RO's 
decision.  

2.  In an unappealed February 1999 rating decision, the RO 
denied the Veteran's petition to reopen his previously denied 
claim of entitlement to service connection for PTSD.   

3.  Evidence added to record since the RO's February 1999 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The February 1999 RO decision that denied the Veteran's 
petition to reopen his previously denied claim of entitlement 
to service connection for PTSD is final.  38 U.S.C.A. §§ 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

The Board notes that March 2002, November 2007, and September 
2008 VCAA letters explained the evidence necessary to 
substantiate his petition to reopen the previously denied 
claim of entitlement to service connection for PTSD.  These 
letters also informed him of his and VA's respective duties 
for obtaining evidence. 

In addition, the September 2008 VCAA notification letter is 
compliant with Kent.  This letter specifically informed the 
Veteran as to what evidence would be necessary to 
substantiate the element or elements that were required to 
establish service connection that were found insufficient in 
the previous denial.  The Veteran was told to submit evidence 
pertaining to the reason his claim was previously denied, and 
the letter notified the Veteran of the reason for the prior 
final denial (i.e., the element of the service connection 
claim that was deficient).  

Likewise, the November 2007 and September 2008 letters from 
VA explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  However, because the 
instant decision denies the Veteran's claim, no disability 
rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision in July 2002 was decided after the issuance of an 
initial VCAA notice.  Although notice requirements required 
by Dingess/Hartman and Kent were provided to the appellant 
after the initial adjudication, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  As such, there was no prejudice with respect to 
timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VCAA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim, including a transcript of 
the Veteran's testimony at a hearing before the undersigned 
Veterans Law Judge (VLJ).  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in February 2002, the new version of 
the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).



Analysis

The Veteran's claim of entitlement to service connection for 
PTSD was initially denied by the RO in a January 1993 rating 
decision.  The Veteran appealed and his claim for service 
connection of PTSD was denied on the merits by the Board in a 
November 1998 decision.  That decision is final.  See 38 
U.S.C.A. § 7104.

The Veteran's petition to reopen his previously denied claim 
of entitlement to service connection for PTSD was most 
recently denied by the RO in a February 1999 rating decision.  
No appeal was taken from that determination, and it is final.  
See 38 U.S.C.A. § 7105 (West 2002).

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final RO 
decision as to the Veteran's PTSD included the Veteran's 
service treatment records, service personnel records, VA 
medical records, and private medical records, as well as 
transcripts of the Veteran's testimony at hearings before the 
RO.  

The Veteran's service personnel records indicate that he 
served as a vehicle operator in Vietnam from May 1970 to May 
1971; his separation records do not show that the Veteran had 
a history of combat.

The Veteran described his alleged stressors at an August 1993 
hearing before the RO and in written statements.  He also 
provided photographs which he reported depicted his airbase.  
The RO attempted to confirm the Veteran's stressors, 
requesting that the United States Army and Joint Services 
Environmental Support Group (ESG) verify his stressors.  The 
ESG replied that it was unable to verify his stressors due to 
the lack of specific information.  

The Veteran testified before the RO again in September 1994.  
Subsequently, in June 1996, the Veteran repeated the details 
as to his stressor, which he had previously provided, as well 
as provided the name of a friend who was killed in an ambush 
in Vietnam.  The Veteran did not allege that he was present 
at the ambush; the Veteran claims that he was at the funeral 
and that he has flashbacks of the funeral.  The Veteran also 
did not provide the friend's unit of assignment, service 
number, or the location and location of the ambush; in 
October 1993, the ESG stated that it could not research the 
ambush without the additional information.

The Veteran's VA medical records and private medical records 
show that the Veteran has been diagnosed with PTSD and 
treated for related symptoms.  None of these records show 
that the Veteran's diagnosis was based on a confirmed 
stressor.

The evidence added to the record subsequent to the RO's 
February 1999 rating decision includes VA and private medical 
records, as well as a transcript of the Veteran's testimony 
before the undersigned VLJ.  

A February 2002 statement from a VA physician states that the 
Veteran has PTSD as a result of traumas that the Veteran 
experienced while serving in Vietnam.  In April 2002, the 
Veteran submitted a list of his supervisors from Vietnam and 
stated that he was going to attempt to locate them; no 
statements were received from the people on that list.

In a July 2002 statement, the Veteran asserted that his 
convoy came under fire while he was in Vietnam and that 
morning reports from August 1970 through October 1970 would 
verify that his life was in danger; the RO requested the 
relevant morning reports from the National Personnel Records 
Center (NPRC) and was informed that morning reports were not 
produced after June 1966.  The NPRC further noted that there 
was no evidence that the Veteran's unit had a convoy under 
fire during that period.

A May 2005 statement from a VA physician states that the 
Veteran had PTSD associated with his Vietnam experiences, for 
which he received treatment.

According to the transcript of the Veteran's May 2005 
testimony before the undersigned VLJ, the Veteran reiterated 
his contentions that he had PTSD due to stressful experiences 
during his service and related the same stressors that he 
alleged prior to the November 1998 Board decision and 
February 1999 rating decision.

In July 2007, the Veteran submitted two additional 
photographs of unidentified individuals in posed indoor 
settings, and reported that the photographs had been taken 
between May 1970 and May 1971, and December 1969 and March 
1970, respectively.  The Veteran indicated that an individual 
in one photograph had a name of "Johnson," who if located, 
could verify his claim.  No contact information for 
"Johnson" was provided.  

In a statement dated in December 2008, the Veteran reported a 
previously considered stressor having occurred in December 
1970.  The Veteran additionally reported that he had been 
shot at by an unidentified child in October or November 1970.

In a statement dated in April 2009, a VA counselor reported 
that the Veteran was receiving treatment for PTSD associated 
with unidentified Vietnam War experiences.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO decision in February 1999.  The 
Veteran's testimony before the undersigned VLJ, his VA and 
private medical records, and the results of the NPRC search 
are not cumulative and redundant of the evidence in the 
claims file at the time of the RO's February 1999 rating 
decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no evidence of record confirming the Veteran's 
alleged stressors, and thus the evidence did not support a 
finding that the Veteran's PTSD was incurred or aggravated 
during his military service.  

The record submitted by the Veteran during the years since 
the RO's February 1999 rating decision refers primarily to 
the evaluation and treatment of the Veteran's PTSD.  See 
Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing the Veteran's current condition 
are immaterial to issue of service connection and are 
insufficient to reopen claim for service connection based on 
new and material evidence).  

The Board is mindful of the Veteran's assertions, including 
at the May 2005 Board hearing, that he is entitled to service 
connection because he has PTSD due to stressful experiences 
during his military service in Vietnam.  Such statements are 
cumulative of that considered at the time of the February 
1999 prior final denial.  Merely reiterating previously made 
arguments, without independent verification of this, is 
insufficient grounds to reopen the claim.  Cf. Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 
(1992).

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he requires medication 
and counseling for his PTSD, which was first diagnosed 
following his military service.  However, such statements 
must be considered in the context of the record as a whole to 
determine whether it raises a reasonable possibility of 
substantiating the claim.  In this regard, the Board points 
out that, despite the Veteran's treatment for PTSD, the 
record remains devoid of any evidence of a verified (or 
verifiable) stressor event during his military service.  More 
specifically, the Board notes that there is no evidence 
supporting the Veteran's allegations as to the circumstances 
of his stressor events during service; the Board finds it 
significant that the Veteran's service personnel records, as 
well as the results of ESG and NPRC research, do not 
corroborate any of the Veteran's assertions regarding the 
alleged stressor events during his service.  The Veteran's 
statements, alone, cannot establish the occurrence of a 
noncombat stressor.  As such, the fact that he has received 
treatment for PTSD since his military service is 
insufficient, in and of itself, to suggest in-service 
incurrence or aggravation of PTSD, in light of the absence of 
any credible supporting evidence that the events as described 
by him actually occurred.   See Swann v. Brown, 5 Vet. App. 
229, 232-33 (1993) (where a veteran's alleged stressors are 
uncorroborated, the Board is not required to accept a recent 
diagnosis of PTSD as being the result of the veteran's 
service).  

Again, while the Veteran's medical records show evidence of 
treatment for PTSD since his service, the evidence does not 
demonstrate that the Veteran's current PTSD is related to his 
military service.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (there must be medical evidence linking a current 
disability, even assuming the veteran has one, to his service 
in the military).  Therefore, the additional evidence 
considered in conjunction with the record as a whole does not 
raise a reasonable possibility of substantiating the claim.  
In short, these medical records, as well as the testimony 
before the undersigned VLJ, do not demonstrate a causal 
relationship between his service in the military and his 
current PTSD.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996). 

In conclusion, new and material evidence to reopen the 
Veteran's previously denied claim for service connection for 
PTSD has not been received subsequent to the last final RO 
decision in February 1999.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As 
such, the Veteran's claim is not reopened.



	(CONTINUED ON NEXT PAGE)




ORDER

The petition to reopen the claim for service connection for 
PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


